Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 Dreyfus Investment Portfolios -Technology Growth Portfolio Supplement to Prospectus dated May 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the portfolios Prospectus entitled Management-Investment adviser: Effective January 6, 2009, Barry K. Mills, CFA serves as the portfolios sole primary portfolio manager. January 6, 2009 Dreyfus Investment Portfolios -Technology Growth Portfolio Supplement to Statement of Additional Information (the SAI) dated May 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Portfolios SAI entitled Management Arrangements: Effective January 6, 2009, Barry K. Mills, CFA serves as the Portfolios sole primary portfolio manager. Matthew Griffin and Erik Swords are the additional portfolio managers for the Portfolio.
